Martin v Witkowski (2017 NY Slip Op 09015)





Martin v Witkowski


2017 NY Slip Op 09015


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1381 CA 14-01795

[*1]ANTOINE MARTIN, II, PLAINTIFF-APPELLANT,
vWALTER WITKOWSKI, DEFENDANT-RESPONDENT. DEBORAH A. PUTNAM, AS ADMINISTRATRIX OF THE ESTATE OF WALTER WITKOWSKI, SR., DECEASED, RESPONDENT. (APPEAL NO. 2.) 


VINAL & VINAL, P.C., BUFFALO (JEANNE M. VINAL OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
NASH CONNORS, P.C., BUFFALO (JAMES J. NASH OF COUNSEL), FOR DEFENDANT-RESPONDENT.
LAW OFFICES OF GIALLEONARDO & HARTFORD, GETZVILLE (JENNIFER V. SCHIFFMACHER OF COUNSEL), FOR RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Thomas P. Franczyk, A.J.), entered April 14, 2014. The order, among other things, denied the motion of plaintiff seeking leave to renew and reargue his opposition to defendant's motion to dismiss the complaint and seeking leave to amend the complaint. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Abasciano v Dandrea, 83 AD3d 1542, 1545 [4th Dept 2011]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court